Citation Nr: 0001961	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  92-17 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for chronic bronchitis 
with chronic obstructive pulmonary disease (COPD), currently 
rated at 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to November 
1965.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1993 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri. 

During the pendency of the appeal, the BVA, in August 1998 
and August 1999 decisions, remanded the case for further 
development, and following accomplishment of the requested 
development, the case was returned to the Board for appellate 
review. 


FINDINGS OF FACT

1.	The veteran's chronic bronchitis with COPD is currently 
manifested by no more than severe pulmonary emphysema 
evidenced by exertional dyspnea sufficient to prevent 
climbing one flight of stairs or walking one block without 
stopping and ventilatory impairment of a severe degree with 
marked impairment of health. 

2.	The veteran's chronic bronchitis with COPD is currently 
manifested by an FEV-1 value of 38 percent of that predicted 
and an FEV-1/FVC ratio of 81 percent of that predicted.


CONCLUSION OF LAW

The scheduler criteria for an evaluation in excess of 60 
percent for chronic bronchitis with COPD have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Codes 6603 (1996) and 6604 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that an allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts needed to adjudicate a scheduler 
evaluation of the veteran's service-connected disorder have 
been properly developed, and that no further assistance is 
required on that issue to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (1999).

Under the "old regulations," the appellant was rated by 
analogy.  38 C.F.R. § 4.20.  Therein, a 60 percent evaluation 
was warranted for severe pulmonary emphysema demonstrated by 
exertional dyspnea sufficient to prevent climbing one flight 
of steps or walking one block without stopping; ventilatory 
impairment of severe degree confirmed by pulmonary function 
tests with marked impairment of health.  A 100 percent 
evaluation was warranted for pronounced pulmonary emphysema 
demonstrated by intractable and totally incapacitating 
symptoms; with dyspnea at rest, or marked dyspnea and 
cyanosis on mild exertion; severity of emphysema confirmed by 
chest X-rays and pulmonary function tests.  38 C.F.R. § 4.97, 
Diagnostic Code 6603.

Under the "new regulations" when on pulmonary function 
testing the forced expiratory volume in one second (FEV-1) is 
40 to 55 percent predicted, or; the ratio of forced 
expiratory volume in one second to forced vital capacity 
(FEV-1/FVC) is 40 to 55 percent of predicted, or; the 
diffusion capacity of the lung for carbon monoxide by single 
breath method (DLCO (SB)) is 40 to 55 percent of that 
predicted, or; there is maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit), a 60 percent 
rating is warranted.  When FEV-1 is below 40 percent of that 
predicted, or; the FEV-1/FVC ratio is below 40 percent of 
predicted, or; the DLCO (SB) is below 40 percent of that 
predicted, or; the maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requiring outpatient oxygen 
therapy are shown, a 100 percent rating is warranted.  
38 C.F.R. § 4.97.

In the present case, the veteran was originally granted 
service connection for bronchitis with sinusitis in a March 
1966 rating decision and assigned a 10 percent evaluation.  
By a September 1979 rating decision, he was granted an 
increased evaluation to 30 percent.  In a February 1991 
rating decision, he was granted an increased evaluation to 60 
percent for bronchitis with COPD.  By the appealed April 1993 
rating, an increased rating was denied.  

Upon careful review of the record, the Board is of the 
opinion that, under both the "old" and "new" criteria an 
increased evaluation is not warranted for the veteran's 
chronic bronchitis with COPD.  

In this regard, the Board initially observes that service 
connection for arteriosclerotic heart disease, status post 
myocardial infarction, is in effect by reason of aggravation. 

On VA examination in February 1993, the veteran reported 
missing approximately two and a half months of work over the 
prior 12 months because of COPD.  A chest X-ray study 
revealed no active disease.  The diagnosis was COPD.

A February 1993 VA pulmonary function study revealed an FEV-I 
of 42 percent of that predicted and a FEVI/FVC ratio of 64.4 
percent. 

At his March 1994 RO hearing, the veteran testified that his 
COPD had worsened.  He had to take off numerable days from 
work due to just flare-ups of bronchitis with COPD.  He also 
claimed he was not receiving enough oxygen in his blood going 
to the extremities due to his COPD.

In an April 1994 private medical statement, Carol Robinson, 
M.D., indicated that the veteran had been followed since 
December 1989 for COPD. 

In an August 1994 VA pulmonary function study, his FEV-1 was 
43 percent of that predicted and his FEV-1/FVC was 80 percent 
of that predicted.  There was severe obstruction of airflow 
that was not responsive to bronchodilators.

A March 1996 VA pulmonary function study revealed an FEV-I of 
48 percent of that predicted and an FEV-1/FVC ratio of 82 
percent of that predicted.  Spirometry was poorly reproduced, 
but suggested a restrictive ventilatory defect.  There was no 
significant desaturation with minimal exercise.

On VA examination in July 1997, the veteran reported that not 
a month went by without a flare-up of bronchitis and there 
was no change despite the seasons.  He also complained of 
chest pain three to four times a week, depending on the 
amount of stress.  On physical examination, the lungs were 
clear at the bases, however, the bronchials sounded like 
there was some congestion in the lungs.  They were mostly 
cleared after coughing.  On the last pulmonary function test 
which was done several weeks previously, there was a poor 
reproducibility.  He had a moderate restrictive pattern on 
pulmonary function tests.  The diagnosis was chronic 
bronchitis.

On a second July 1997 VA examination, the veteran's lungs 
were clear to auscultation and percussion.  An August 1997 
two-dimensional echocardiogram was noted to show a calcified 
aortic root and probably normal left ventricular systolic 
function.  Doppler studies did not reveal any significant 
valvular abnormalities, although mitral valve velocities were 
consistent with left ventricular diastolic dysfunction. 

A July 1997 VA pulmonary function test showed an FEV-1 of 41 
percent of that predicted and an FEV-1/FVC ratio of 81 
percent of that predicted.  There was poor reproductivity, 
and a moderate restrictive pattern.  Arterial blood gases 
were normal.   

In an October 1997 stress test report from Barnes Hospital, 
the veteran's lungs were reported to exhibit decreased bases 
and poor air change.  

On VA examination in January 1998, the examiner indicated 
that although the veteran's COPD was moderately severe, in 
his opinion it was not likely to be an important contributor 
to his dyspnea.  His functional limitation of approximately 
20 percent was found to not be severe.  Neither cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, nor acute respiratory failure were diagnosed.

On his most recent VA pulmonary function test in December 
1998, however, the veteran had an FEV-1 value of 38 percent 
of that predicted.  His FEV-1/FVC ratio was 81 percent of 
that predicted and he was unable to do the DLCO test.  It was 
indicated that the veteran's best effort suggested 
restriction by spirometry, which was confirmed by total lung 
capacity (TLC).  The TLC was 62 percent of that predicted, 
and was consistent with this July 1997 study.

On VA respiratory examination in March 1999, the examiner 
indicated that the veteran's history was consistent with 
moderate COPD based on his symptoms.  The examiner did state 
that, based on the veteran's pulmonary function tests, the 
FEV and FVC were severely reduced at 38 percent and 39 
percent predicted, respectively, which did suggest a severe 
obstructive process.  However, he also noted that the 
veteran's total lung capacity (TLC) was also reduced which 
caused the FEV and FVC to be relatively lower than they were.  
He concluded that, based on the smaller TLC to begin with, 
his FEV and FVC were not as severely reduced and that he fell 
within the 60 percent category.

By the August 1999 Remand, the March 1999 examiner was asked 
to clarify his findings on the March 1999 VA examination.  In 
his first September 1999 VA addendum, this examiner stated 
that the veteran's pulmonary function testing revealed an 
FEV-1 that was 38 percent of the predicted value based on his 
height, weight, sex and race.  Looking at this value alone, 
the reduction was severe.  However, he indicated that it 
seemed likely that not all of the reduction in the FEV-1 was 
secondary to COPD.  He again stated that this was based on 
the veteran's TLC, which was reduced to 62 percent of that 
predicted.  The VA examiner indicated that this strongly 
suggested that the veteran had restrictive lung disease with 
no comment on etiology.  The examiner related that if one 
assumes the reduction in FEV-1 would be proportional to a 
decrease in TLC (as might occur with surgical removal of the 
lung), his FEV-1 was reduced to approximately 60 percent of 
that predicted.  No clear statement, however, could be made 
in regards to the etiology of the veteran's TLC reduction.  
It was noted that it was atypical for a COPD patient to have 
a decrease in TLC.  He stated that just the opposite is 
standard.  Obesity was reported to lower TLC values, but 
generally only in morbidly obese patients.  He concluded that 
it was not possible to determine how much the veteran's 
obesity had affected his TLC, if at all.

In his second September 1999 clarification VA addendum, the 
aforementioned VA examiner stated that the veteran suffered 
from an obstructive lung disorder namely his service-
connected chronic bronchitis with COPD, plus a restrictive 
lung disorder that had not been service connected.  The FEV-1 
whose value was in the 30's was reported to be a combination 
of these two disorders.  The TLC, which was shown to be 62 
percent, was significantly lower than if the veteran's lung 
problems were due solely to his bronchitis with COPD.  In 
other words, he stated that if the FEV-1 reading of 38 
percent was the result of just his service connected 
disorder, the TLC would be noticeably higher than 62 percent.  
The examiner related that it was scientifically impossible to 
tell with absolute precision the amount of reduction in the 
TLC caused by obesity versus restrictive lung disease.  In 
addition, there were no tests, which would measure this with 
any accuracy.  However, he opined, that based on the 
aforementioned facts, it was his opinion that the disability 
picture presented by the bronchitis with COPD more nearly 
approximated the criteria for a 60 percent evaluation as 
defined in 38 C.F.R. § 4.97.   

In the present case, the Board is of the opinion that an 
increased evaluation for the veteran's chronic bronchitis 
with COPD is not warranted under both the "old" and "new" 
disability criteria.  In regard to the "old" disability 
criteria, the foregoing medical evidence of record does not 
show that the veteran suffers from pronounced bronchitis with 
COPD demonstrated by intractable and totally incapacitating 
symptoms with dyspnea at rest, or marked dyspnea and cyanosis 
on mild exertion, which would otherwise warrant total 
disability evaluation.  The Board would point out that the 
chest X-rays and pulmonary function tests do not show 
pronounced pulmonary emphysema.  Rather, the pertinent 
medical evidence of record indicates that the veteran suffers 
from no more than severe symptoms.  In this respect, although 
the veteran was diagnosed with COPD on VA examination in 
February 1993, an X-ray study revealed no active disease.  
The January 1998 VA examiner indicated that the veteran's 
COPD was no more than moderately severe.  Finally, the March 
1999 VA examiner indicated that the veteran's history was 
consistent with moderate, not pronounced, COPD based on his 
symptoms.  Accordingly, the Board concludes that under the 
"old" diagnostic criteria, the preponderance of the 
evidence is against an increased evaluation for bronchitis 
with COPD.
  
With respect to the "new" diagnostic criteria, the 
aforementioned medical evidence does not show that the 
veteran's bronchitis with COPD, without considering any non-
service-connected restrictive lung disease, has resulted in 
either an FEV-1 value below 40 percent of that predicted; an 
FEV-1/FVC ratio below 40 percent of that predicted; a DLCO 
(SB) value below 40 percent of that predicted; a maximum 
exercise capacity of less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); cor 
pulmonale (right heart failure); right ventricular 
hypertrophy; pulmonary hypertension (shown by Echo or cardiac 
catheterization); episode(s) of acute respiratory failure; or 
a need for outpatient oxygen therapy.

The Board observes that although the veteran, on his most 
recent December 1998 pulmonary function test, had an FEV-1 
value of 38 percent of that predicted and an FVC value of 39 
percent of that predicted, the VA examiner in 1999 indicated 
that the veteran's TLC was initially reduced which caused the 
FEV and FVC to be relatively lower than they actually were.  
He concluded that, based on the lower TLC to begin with, his 
FEV and FVC were not as severely reduced and that he fell 
within the 60 percent category.  In the first September 1999 
VA addendum, the examiner stated that it seemed likely that 
not all of the reduction in FEV-1 was secondary to COPD 
because the veteran had restrictive lung disease, which was 
not service connected.  In the second September 1999 
addendum, the examiner further clarified his opinion, stating 
that the TLC value of 62 percent of that predicted was 
significantly lower than if the veteran's lung problems were 
due solely to bronchitis with COPD.  He elaborated that if 
the FEV-1 reading of 38 percent was the result of just his 
service-connected disorder, the TLC value would be noticeably 
higher than 62 percent.  He could not tell with absolute 
precision the amount of reduction in the TLC value versus 
restrictive lung disease.  However, based on the factual 
circumstances of the veteran, it was his opinion that the 
disability picture presented by the bronchitis with COPD more 
nearly approximated the criteria for a 60 percent evaluation 
as defined in 38 C.F.R. § 4.97.  

Based on the foregoing, the competent evidence shows that the 
veteran's nonservice-connected restrictive lung disease 
abnormally lowered his FEV-1 value to 38 percent of that 
predicted.  The impact of non-service-connected disabilities 
may not be compensated.  Hence, the Board agrees with the 
March 1999 VA examiner's opinion that the veteran's 
bronchitis with COPD falls within the 60 percent disability 
criteria.  The Board further notes that the VA pulmonary 
function test in December 1998 indicated that the veteran had 
an FEV-1/FVC that was 81 percent of that predicted and he was 
unable to do the DLCO test.  Hence, this medical evidence 
clearly shows that the veteran only meets the 60 percent 
rating criteria under Diagnostic Code 6604.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against an increased evaluation for bronchitis with COPD 
under the "new" rating criteria.  The benefit sought on 
appeal is denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 60 percent for chronic bronchitis 
with COPD is denied.

		
	DEREK R. BROWN
Member, Board of Veterans' Appeals



 

